Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
UNPUBLISHED
PER CURIAM:
Monty E. Wright appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice as frivolous, pursuant to 28 U.S.C. § 1915A(b)(l) (2012).* We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal *331contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the order is final and ap-pealable as no amendment to the complaint could cure the defects identified by the district court. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).